Response After Non-Final Office Action
This Office action is in response to the response filed on 5/27/2022. 
Claims 1-20 are pending in the application.
Claims 1-20 are rejected.
Claims 1, 3-9, and 11 are currently amended.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed May 27, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Claim 11 has been amended to obviate the objection.

[2] Claims 3-6, 8, and 11 have been amended to obviate the 112 rejection.

[3] Choi fails to teach the newly amended claim limitations.

Regarding [1]-[2], the examiner respectfully agrees and the claim objection and the 112 rejection raised in the non-final office action are hereby withdrawn.
Regarding [3], the examiner respectfully agrees and has modified the rejection accordingly.


DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under AIA  35 U.S.C. 103 as being 
unpatentable over Choi et al. (U.S. Publication No. 2017/0192595; hereinafter “Choi”) in view of Lee et al. (U.S. Publication No. 2020/0251709; hereinafter “Lee”).
Regarding claim 1, Choi teaches an electroactive device comprising: an electroactive polymer element (Fig. 1A, 110) having a first surface (Fig. 1A, first surface of 110) and a second surface (Fig. 1A, second surface of 110 opposite first surface) opposite (Fig. 1A) the first surface (Fig. 1A, first surface of 110), the electroactive polymer element (Fig. 1A, 110) comprising a nanovoided polymer material (Fig. 1A, 110); a primary electrode (Fig. 1A, 121) abutting (Fig. 1A) the first surface (Fig. 1A, first surface of 110) of the electroactive polymer element (Fig. 1A, 110); and a secondary electrode (Fig. 1A, 122) abutting (Fig. 1A) the second surface (Fig. 1A, second surface of 110 opposite first surface) of the electroactive polymer element (Fig. 1A, 110); wherein the electroactive polymer element (Fig. 1A, 110) is deformable (Fig. 1A; “The shape of the electroactive layer 110 is changed according to an applied voltage and vibrations are generated therein. The electroactive layer 110 includes an electroactive polymer (EAP) and nano pores 112. The electroactive polymer is a polymer material which is modified by electrical stimulation.” - [0049]; “An AC voltage or a DC voltage may be applied to the first electrode 121 and the second electrode 122. When an AC voltage is applied to the first electrode 121 and the second electrode 122, the electroactive layer 110 may be periodically moved, to produce the vibrations. When a DC voltage is applied to the first electrode 121 and the second electrode 122, the electroactive layer 110 may be bent to produce the vibrations.” – [0069]) from an initial state (Fig. 1A, state before voltage is applied; [0049]; [0069]) to a deformed state (Fig. 1B, state when voltage is applied; [0049]; [0069]) by application of an electrostatic field (Fig. 1A, electrostatic field generated by application of a voltage; [0049]; [0069]) produced by a potential difference (Fig. 1A, potential difference between 121 and 122; [0049]; [0069]) between the primary electrode (Fig. 1A, 121) and the secondary electrode (Fig. 1A, 122); wherein the secondary electrode (Fig. 1A, 122) is positioned adjacent (Fig. 1A) the nanovoided polymer material (Fig. 1A, 110) when a voltage (Fig. 1B, voltage applied; [0049]; [0069]) difference (Fig. 1B, difference in voltage at initial state and when voltage is applied; [0049]; [0069]) of at least a certain value (Fig. 1B, value of voltage difference; [0049]; [0069]) is applied (Fig. 1B; [0049]; [0069]) between the primary electrode (Fig. 1A, 121) and secondary electrode (Fig. 1A, 122).  Choi does not teach the nanovoided polymer material has an undeformed thickness of less than 10 m between the primary electrode and the secondary electrode.
Lee, however, does teach the nanovoided polymer material has an undeformed thickness of less than 10 m between the primary electrode and the secondary electrode (“…an electrochemical device including a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode, wherein the separator includes the porous composite separator.” [0038]; “The porous composite separator of the present invention includes a porous support formed of fibers and a high heat-resistant porous polymer matrix filling space between the fibers forming the porous support,…” [0051]; “…the porous support may be formed of a polymer fiber having a diameter of 10 μm or less, preferably 5 μm or less, and more preferably 3 μm or less. More specifically, the polymer fiber may have a diameter of 1 to 10 μm,…” [0053]; “…the thickness of the porous support is not limited, but may be 22 μm or less, preferably 17 μm or less, and more preferably 12 μm or less, but is not limited thereto. Thinning of the separator is required for increasing a battery capacity, which is preferred since it is appropriate for providing a separator of a thin film required in the range, but is not limited thereto. More specifically, the thickness may be 1 to 22 μm, but is not limited thereto.” [0055]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee because it would provide a thin film thereby increasing a battery capacity.  
Regarding claim 2, Choi as modified teaches the electroactive device of claim 1, wherein the deformed state (Fig. 1B, state when voltage is applied; [0049]; [0069]) of the electroactive polymer element (Fig. 1A, 110) comprises a compressed state (Fig. 1B, vibrating bent polymer compressed between electrodes; [0049]; [0069]).  
Regarding claim 3, Choi as modified teaches the electroactive device of claim 1, wherein the nanovoided polymer material (Fig. 1A, 110) defines a plurality of voids (Fig. 1A, 112) having diameters (Fig. 1A, d1/d2; “10nm – 150nm” and “several tens of nanometers to several thousands of nanometers” – [0055]) of from 10 nm to 1 μm (Fig. 1A, 10nm – 50 nm; [0055]).  
Regarding claim 4, Choi as modified teaches the electroactive device of claim 1, wherein the nanovoided polymer material (Fig. 1A, 110) defines a plurality of voids (Fig. 1A, 112) collectively occupying (Fig. 1A) from 10 % by volume (Fig. 1A) to 90 % by volume (Fig. 1A) of the nanovoided polymer material (Fig. 1A, 110) when the electroactive polymer element (Fig. 1A, 110) is in an undeformed state (Fig. 1A, state before voltage is applied; [0049]; [0069]).  
Regarding claim 5, Choi as modified teaches the electroactive device of claim 1, wherein: the electroactive polymer element (Fig. 1A, 110) has a maximum thickness (Fig. 1A, thickness of 110; [0113]) of from 100 nm to 10 μm (Fig. 1A, 110; “an electroactive layer having a thickness of 10 μm and a plurality of nano pores was formed” – [0113]) in an undeformed state (Fig. 1A, state before voltage is applied; [0049]; [0069]); and, each of the primary electrode (Fig. 1A, 121) and the secondary electrode (Fig. 1A, 122) has a thickness (Fig. 1A, thickness of 121-122) of from 10 nm to 1 μm (Fig. 1A).  
Regarding claim 6, Choi as modified teaches the electroactive device of claim 1, wherein the nanovoided polymer material (Fig. 1A, 110) comprises a polymer (Fig. 1A; “PVDF” – [0056]) having an elastic modulus of 10 GPa or less (Fig. 1A; elastic modulus of PVDF is less than 10 GPa – [0056]).  
Regarding claim 9, Choi teaches a method for forming an electroactive device comprising: positioning an electroactive polymer element (Fig. 1A, 110) on a primary electrode (Fig. 1A, 121) such that the primary electrode (Fig. 1A, 121) abuts (Fig. 1A) a first surface (Fig. 1A, first surface of 110) of the electroactive polymer element (Fig. 1A, 110), the electroactive polymer element (Fig. 1A, 110) comprising a nanovoided polymer material (Fig. 1A, 110); and positioning a secondary electrode (Fig. 1A, 122) on the electroactive polymer element (Fig. 1A, 110) such that a second surface (Fig. 1A, second surface of 110 opposite first surface) of the electroactive polymer element (Fig. 1A, 110) opposite (Fig. 1A) the first surface (Fig. 1A, first surface of 110) abuts (Fig. 1A) the secondary electrode (Fig. 1A, 122); wherein the electroactive polymer element (Fig. 1A, 110) is deformable (Fig. 1A; “The shape of the electroactive layer 110 is changed according to an applied voltage and vibrations are generated therein. The electroactive layer 110 includes an electroactive polymer (EAP) and nano pores 112. The electroactive polymer is a polymer material which is modified by electrical stimulation.” - [0049]; “An AC voltage or a DC voltage may be applied to the first electrode 121 and the second electrode 122. When an AC voltage is applied to the first electrode 121 and the second electrode 122, the electroactive layer 110 may be periodically moved, to produce the vibrations. When a DC voltage is applied to the first electrode 121 and the second electrode 122, the electroactive layer 110 may be bent to produce the vibrations.” – [0069]) from an initial state (Fig. 1A, state before voltage is applied; [0049]; [0069]) to a deformed state (Fig. 1A, state when voltage is applied; [0049]; [0069]) when a voltage (Fig. 1A, voltage applied; [0049]; [0069]) difference (Fig. 1B, difference in voltage at initial state and when voltage is applied; [0049]; [0069]) of at least a certain value (Fig. 1B, value of voltage difference; [0049]; [0069]) is applied (Fig. 1A; [0049]; [0069]) between (Fig. 1A) the primary electrode (Fig. 1A, 121) and the secondary electrode (Fig. 1A, 122); wherein the secondary electrode (Fig. 1A, 122) is positioned adjacent (Fig. 1A) the nanovoided polymer material (Fig. 1A, 110) when a voltage (Fig. 1B, voltage applied; [0049]; [0069]) difference (Fig. 1B, difference in voltage at initial state and when voltage is applied; [0049]; [0069]) of at least a certain value (Fig. 1B, value of voltage difference; [0049]; [0069]) is applied (Fig. 1B; [0049]; [0069]) between the primary electrode (Fig. 1A, 121) and secondary electrode (Fig. 1A, 122).  Choi does not teach the nanovoided polymer material has an undeformed thickness of less than 10 m between the primary electrode and the secondary electrode.
Lee, however, does teach the nanovoided polymer material has an undeformed thickness of less than 10 m between the primary electrode and the secondary electrode (“…an electrochemical device including a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode, wherein the separator includes the porous composite separator.” [0038]; “The porous composite separator of the present invention includes a porous support formed of fibers and a high heat-resistant porous polymer matrix filling space between the fibers forming the porous support,…” [0051]; “…the porous support may be formed of a polymer fiber having a diameter of 10 μm or less, preferably 5 μm or less, and more preferably 3 μm or less. More specifically, the polymer fiber may have a diameter of 1 to 10 μm,…” [0053]; “…the thickness of the porous support is not limited, but may be 22 μm or less, preferably 17 μm or less, and more preferably 12 μm or less, but is not limited thereto. Thinning of the separator is required for increasing a battery capacity, which is preferred since it is appropriate for providing a separator of a thin film required in the range, but is not limited thereto. More specifically, the thickness may be 1 to 22 μm, but is not limited thereto.” [0055]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Choi to include the features of Lee because it would provide a thin film thereby increasing a battery capacity.   
Claims 7-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Visco et al. (U.S. Publication No. 2019/0173128; hereinafter “Visco”).
Regarding claim 7, Visco discloses an electroactive device comprising: a primary electrode (Fig. 15, 100-2); a secondary electrode (Fig. 15, 1564) overlapping (Fig. 15) the primary electrode (Fig. 15, 100-2); a tertiary electrode (Fig. 15, 100-1) overlapping (Fig. 15) the primary electrode (Fig. 15, 100-2) and the secondary electrode (Fig. 15, 1564); a first electroactive polymer element (Fig. 15, 1570-2/1562-1 in combination; “an electroactive material layer 1562-1 and 1562-2” and “porous separator layer or gel electrolyte layer (designated as 1570-1 and 1570-2” – [0391]) disposed between (Fig. 15) and abutting (Fig. 15) the primary electrode (Fig. 15, 100-2) and the secondary electrode (Fig. 15, 1564), the first electroactive polymer element (Fig. 15, 1570-2/1562-1 in combination; [0391]) comprising a nanovoided polymer material (Fig. 15, 1570-2/1562-1 in combination; [0391]); and a second electroactive polymer element (Fig. 15, 1570-2/1562-2 in combination; [0391]) disposed between (Fig. 15) and abutting (Fig. 15) the secondary electrode (Fig. 15, 1564) and the tertiary electrode (Fig. 15, 100-1), the second electroactive polymer element (Fig. 15, 1570-2/1562-2 in combination; [0391]) comprising a nanovoided polymer material (Fig. 15, 1570-2/1562-2 in combination; [0391]); wherein: the first electroactive polymer element (Fig. 15, 1570-2/1562-1 in combination; [0391]) is deformable (Fig. 15; [0391]) from an initial state (Fig. 15, state before power is applied) to a deformed state (Fig. 15, state when power is applied) when a first electrostatic field (Fig. 13L, first electrostatic field generated by application of power) is generated between (Fig. 15) the primary electrode (Fig. 15, 100-2) and the secondary electrode (Fig. 15, 1564); and the second electroactive polymer element (Fig. 15, 1570-2/1562-2 in combination; [0391]) is deformable (Fig. 15; [0391]), in conjunction with deformation (Fig. 15; [0391]) of the first electroactive polymer element (Fig. 15, 1570-2/1562-1 in combination; [0391]), from an initial state (Fig. 15, state before power is applied) to a deformed state (Fig. 15, state when power is applied) when a second electrostatic field (Fig. 15, second electrostatic field generated by application of power) is generated between (Fig. 15) the secondary electrode (Fig. 15, 1564) and the tertiary electrode (Fig. 15, 100-1); and the secondary electrode (Fig. 15, 1564) is positioned adjacent the nanovoided polymer material of the first electroactive polymer element (Fig. 15, 1570-2/1562-1 in combination; “an electroactive material layer 1562-1 and 1562-2” and “porous separator layer or gel electrolyte layer (designated as 1570-1 and 1570-2” – [0391]) such that the nanovoided polymer material of the first electroactive polymer element (Fig. 15, 1570-2/1562-1 in combination; “an electroactive material layer 1562-1 and 1562-2” and “porous separator layer or gel electrolyte layer (designated as 1570-1 and 1570-2” – [0391]) when a voltage difference (Fig. 15, difference between voltage after and before power is applied) of at least a certain value (Fig. 15, difference between voltage after and before power is applied) is applied between the primary electrode (Fig. 15, 100-2) and secondary electrode (Fig. 15, 1564). Visco does not teach the nanovoided polymer material has an undeformed thickness of less than 10 m between the primary electrode and the secondary electrode.
Lee, however, does teach the nanovoided polymer material has an undeformed thickness of less than 10 m between the primary electrode and the secondary electrode (“…an electrochemical device including a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode, wherein the separator includes the porous composite separator.” [0038]; “The porous composite separator of the present invention includes a porous support formed of fibers and a high heat-resistant porous polymer matrix filling space between the fibers forming the porous support,…” [0051]; “…the porous support may be formed of a polymer fiber having a diameter of 10 μm or less, preferably 5 μm or less, and more preferably 3 μm or less. More specifically, the polymer fiber may have a diameter of 1 to 10 μm,…” [0053]; “…the thickness of the porous support is not limited, but may be 22 μm or less, preferably 17 μm or less, and more preferably 12 μm or less, but is not limited thereto. Thinning of the separator is required for increasing a battery capacity, which is preferred since it is appropriate for providing a separator of a thin film required in the range, but is not limited thereto. More specifically, the thickness may be 1 to 22 μm, but is not limited thereto.” [0055]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Visco to include the features of Lee because it would provide a thin film thereby increasing a battery capacity.    
Regarding claim 8, Visco as modified teaches the electroactive device of claim 7, wherein the first electrostatic field (Fig. 15, first electrostatic field generated by application of power) is equal (Fig. 15) to the second electrostatic field (Fig. 15, second electrostatic field generated by application of power).  
Claims 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being 
unpatentable over Choi in view of Lee and further in view of Visco.
Regarding claim 10, Choi teaches the method of claim 9, further comprising forming the electroactive polymer element (Fig. 1A, 110) comprising the nanovoided polymer material (Fig. 1A, 110) by: a mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) comprising a curable material (Fig. 1A, PVDF polymer-Amorphous polymer in combination) and a solvent (Fig. 1A; “solvent” – [0095]); curing (Fig. 1A; [0065]; [0095]-[0096]) the curable material (Fig. 1A, PVDF polymer-Amorphous polymer in combination) to form a cured polymer material (Fig. 1A, resulting material 110) comprising the solvent (Fig. 1A; “solvent” – [0095]) in a plurality of defined solvent regions (Fig. 1A; regions dissolved in solvent – [0095]); and removing (Fig. 1A; [0065]; removal of solvent through evaporation during drying process – [0095]-[0096]) at least a portion (Fig. 1A; [0065]; portion of solvent removed through evaporation during drying process – [0095]-[0096]) of the solvent (Fig. 1A; “solvent” – [0095]) from the cured polymer material (Fig. 1A, resulting material 110). Choi does not teach depositing of the mixture.
Visco, however, does teach depositing of the mixture (“electroactive material component layer 1562-1/1562-2 is of a homogenous composition (e.g., a homogenous layer of LiCoO2 ) may be fabricated by physical vapor deposition onto current collecting layer 1564,” – [0391]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee and Visco because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage.
Regarding claim 11, Choi as modified teaches the method of claim 10, wherein removing (Fig. 1A; [0065]; removal of solvent through evaporation during drying process – [0095]-[0096]) at least the portion (Fig. 1A; [0065]; portion of solvent removed through evaporation during drying process – [0095]-[0096]) of the solvent (Fig. 1A; “solvent” – [0095]) from the cured polymer material (Fig. 1A, resulting material 110) forms a plurality of voids (Fig. 1A, 112) in the resulting nanovoided polymer material (Fig. 1A, 110).
Regarding claim 12, Choi as modified teaches the method of claim 10, wherein the curable material (Fig. 1A, PVDF polymer-Amorphous polymer in combination) comprises an acrylate material (Fig. 1A; “poly(methyl methacrylate)” – [0093]) and the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) further comprises a free radical initiator (Fig. 1A; [0110]-[0111]) of at least one of a thermal initiator (Fig. 1A; “initiator” – [0110]-[0111]) or an ultraviolet initiator.
Regarding claim 16, Choi as modified teaches the method of claim 10, wherein the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) comprising the curable material (Fig. 1A, PVDF polymer-Amorphous polymer in combination) and the solvent (Fig. 1A; “solvent” – [0095]) further comprises the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) on the primary electrode (Fig. 1A, 121). Choi does not teach depositing of the mixture.
Visco, however, does teach depositing of the mixture (“electroactive material component layer 1562-1/1562-2 is of a homogenous composition (e.g., a homogenous layer of LiCoO2 ) may be fabricated by physical vapor deposition onto current collecting layer 1564,” – [0391]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee and Visco because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage.
Regarding claim 17, Choi as modified teaches the method of claim 10, wherein the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) comprising the curable material (Fig. 1A, PVDF polymer-Amorphous polymer in combination) and the solvent (Fig. 1A; “solvent” – [0095]) further comprises the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) by at least one of spin coating (Fig. 1A; [0095]) or inkjet deposition (Fig. 1A; [0095]). Choi does not teach depositing of the mixture.
Visco, however, does teach depositing of the mixture (“electroactive material component layer 1562-1/1562-2 is of a homogenous composition (e.g., a homogenous layer of LiCoO2 ) may be fabricated by physical vapor deposition onto current collecting layer 1564,” – [0391]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee and Visco because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage.
Claims 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being 
unpatentable over Choi in view of Lee and Visco and further in view of Smith et al. (U.S. Publication No. 2017/0021385; hereinafter “Smith”).
Regarding claim 13, Choi as modified teaches the method of claim 10. Choi does not teach the cured polymer material comprises a silicone-based polymer material.  
Smith, however, does teach the cured polymer material (“The textured surface thus formed, however, can provide the most suitable properties for incorporating an impregnating liquid 120 to form a liquid-impregnated surface, which provides the most suitable properties towards a predetermined product slide over the liquid impregnated surface. In such embodiments, a binder can be added to the solid particle solution to increase the adhesion of the formed textured surface on the surface 110. Suitable binders can include, for example, adhesives, glues, waxes, epoxies, sealants (e.g., a silicone based sealant) any other suitable binders or combination thereof. The binders can be added to the solid particle solution at relatively small volumetric ratios such that the wettability of the impregnating liquid within the solid features 112 formed by the textured surface is not impacted. In some embodiments, the binders can be formulated to be cured to bind with the solid particle surface,…” – [0099]) comprises a silicone-based polymer material (“silicone oil” and “PDMS” – [0051]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee, Visco, and Smith because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage and would increase adhesion thereby improving the stability of the surface.
Regarding claim 15, Choi as modified teaches the method of claim 10. Choi does not teach the cured polymer material comprises poly(dimethylsiloxane).  
Smith, however, does teach the cured polymer material ([0099]) comprises poly(dimethylsiloxane) (“PDMS” – [0051]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee, Visco, and Smith because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage and would increase adhesion thereby improving the stability of the surface.
Regarding claim 18, Choi teaches the method of claim 9, further comprising forming the electroactive polymer element (Fig. 1A, 110) comprising the nanovoided polymer material (Fig. 1A, 110) by: a mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) comprising a curable material (Fig. 1A, PVDF polymer-Amorphous polymer in combination); the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) to cure (Fig. 1A; [0065]; [0095]-[0096]) the curable material (Fig. 1A, PVDF polymer-Amorphous polymer in combination) and form a cured polymer material (Fig. 1A, resulting material 110) comprising a plurality of defined regions (Fig. 1A; regions dissolved in solvent – [0095]); and the cured polymer material (Fig. 1A, resulting material 110). Choi does not teach depositing of the mixture; exposing to a form of radiation sufficient to cure; a cavitation agent and decompose the cavitation agent; and one or more decomposition products of the cavitation agent; and removing at least a portion of the one or more decomposition products.
Visco, however, does teach depositing of the mixture (“electroactive material component layer 1562-1/1562-2 is of a homogenous composition (e.g., a homogenous layer of LiCoO2 ) may be fabricated by physical vapor deposition onto current collecting layer 1564,” – [0391]).
Furthermore, Smith teaches exposing to a form of radiation (“laser irradiation can be used to induce nucleation in a solid particle solution or suspension. In such embodiments, the laser can, for example, induce cavitation creating a bubble and thus a cavity which can serve as a nucleation site for the solid particles.” – [0066]) sufficient to cure ([0066]); a cavitation agent (“laser heat” – [0066]) and decompose (decompose the heat by cooling  – [0066]) the cavitation agent (“laser heat” – [0066]); and one or more decomposition products (decomposed heat  – [0066]) of the cavitation agent (“laser heat” – [0066]); and removing ([0066]) at least a portion (portion of heat removed – [0066]) of the one or more decomposition products (heat produced by laser irradiation and decomposed upon cooling – [0066]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee, Visco, and Smith because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage and would induce nucleation thereby facilitating the formation of a homogenously dispersed solution.
Regarding claim 20, Choi as modified teaches the method of claim 18, wherein: the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]) further comprises a solvent (Fig. 1A; “solvent” – [0095]) (Fig. 1A; “solvent” – [0095]); and the cured polymer material (Fig. 1A, resulting material 110) further comprises the solvent (Fig. 1A; “solvent” – [0095]) in the plurality of defined regions (Fig. 1A; regions dissolved in solvent – [0095]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in 
view of Lee, Visco, and Smith and further in view of Myrick (U.S. Publication No. 2014/0227548; hereinafter “Myrick”).
Regarding claim 14, Choi as modified teaches the method of claim 13, wherein the mixture (Fig. 1A, PVDF polymer-Amorphous polymer-solvent mixture; [0065]; [0095]-[0096]). Choi does not teach a hydrosilylation catalyst.  
Myrick, however, does teach a hydrosilylation catalyst (Fig. 7B).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee, Visco, Smith, and Myrick because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage, would increase adhesion thereby improving the stability of the surface, and would produce silicon nanoparticles with covalently bonded protective and/or energetic surface coatings thereby improving surface protection.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in 
view of Lee, Visco, and Smith and further in view of Shinta et al. (U.S. Publication No. 2014/0186215; hereinafter “Shinta”).
Regarding claim 19, Choi as modified teaches the method of claim 18. Choi does not teach the cavitation agent comprises a beta-keto acetic acid.  
Smith, however, does teach a cavitation agent (“laser heat” – [0066]).
Furthermore, Shinta teaches a beta-keto acetic acid (“β-keto carboxylic esters such as ethyl acetoacetate” – [0111]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include the features of Lee, Visco, Smith, and Shinta because it would provide a hermetically sealed design thereby improving impermeability and preventing seepage, would induce nucleation thereby facilitating the formation of a homogenously dispersed solution, and would increase control of the viscosity of the coating liquid thereby allowing optimization of viscosity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837